Citation Nr: 0014296	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty service from December 1943 to 
April 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1998, a statement of the case was issued in 
November 1998, and a substantive appeal was received in 
December 1998.  In his substantive appeal, the veteran 
indicated that he wished to appear at a Board hearing.  The 
RO requested clarification, and in a written communication 
signed by the veteran and dated in March 1999, the veteran 
indicated that he was willing to appear at a Board 
videoconference hearing.  Such a hearing was scheduled in 
October 1999, but the veteran failed to report. 

The Board observes that by rating decision in May 1997, the 
RO denied entitlement to service connection for a personality 
disorder.  The veteran did not file a notice of disagreement, 
and that determination became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  The present appeal arises from a subsequent 
claim by the veteran that he suffers from a psychiatric 
disability (separate from any personality disorder) which is 
related to service.  Under the circumstances, the Board does 
not view the May 1997 rating decision as a final decision on 
the issue of entitlement to service connection for an 
acquired psychiatric disability; that is, one separate and 
apart from a personality disorder.  Accordingly, there is no 
need to undertake the new and material evidence analysis. 


FINDING OF FACT

The claims file does not include medical evidence of a nexus 
between a chronic acquired psychiatric disability and the 
veteran's period of active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

To begin with, the Board observes that service medical 
records show that the veteran was hospitalized in early 1945 
for various symptomatology, including psychiatric symptoms.  
After examination and observation, medical personnel 
concluded that the veteran suffered from a psychopathic 
state, inadequate personality.  A March 1945 medical record 
includes a notation that there was no evidence of psychosis 
or psychoneurosis.  The veteran was subsequently discharged.  
The veteran filed a service connection claim shortly 
thereafter.  The regional office scheduled the veteran for an 
examination, but he failed to report.  The regional office 
contacted the veteran to ascertain if he was willing to 
report, but he did not respond.  The veteran therefore 
effectively abandoned that claim.  38 C.F.R. § 3.158.  

As noted in the introduction, service connection for a 
personality disorder was denied by rating decision in August 
1998 on the basis that a personality disorder is not 
considered a disability for VA compensation purposes.  38 
C.F.R. 3.303(c).  The veteran has now advanced an argument 
that he suffers from a psychiatric disability which was 
superimposed on a personality disorder.  

The Board notes that VA medical records dated in 1998 include 
a July 1998 reference to a diagnosis of vascular dementia 
with delusions.  Assuming for well-grounded purposes that 
this is sufficient evidence of a medical diagnosis of an 
acquired psychiatric disability, the Board must nevertheless 
find the veteran's claim to be not well-grounded.  The claims 
file does not include any medical evidence suggesting any 
link between a current acquired psychiatric disability and 
the veteran's military service.  As noted above, service 
medical personnel, after examining and observing the veteran, 
found no evidence of a psychosis or neurosis during service, 
and there is no medical evidence of any acquired psychiatric 
disorder until 1998, more than 50 years after service.  While 
the veteran may believe that there is a link to service, as a 
layperson he is not competent to offer opinions as to medical 
etiology.  Espiritu.  

By this decision, the Board is informing the veteran that 
medical evidence of a nexus between a current acquired 
psychiatric disability and his military service is required 
to render his claim well-grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

The veteran has not reported any medical treatment for 
psychiatric problems since service until 1998, and the 
veteran's spouse has indicated that she is not aware of any 
post-service medical treatment.  The Board is therefore not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, and therefore a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

